UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13G Under the Securities Exchange Act of 1934 FRIENDFINDER NETWORKS INC. (Name of Issuer) Common Stock (Title of Class of Securities) (CUSIP Number) December 31, 2011 (Date of Event which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: oRule 13d-1(b) oRule 13d-1(c) oRule 13d-1(d) * The remainder of this cover page shall be filled out for a reporting person's initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be "filed" for the purpose of Section 18 of the Securities Exchange Act of 1934 ("Act") or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). CUSIP No. 358453306 13G Page 2 of 7 Pages 1. NAMES OF REPORTING PERSONS I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS (ENTITIES ONLY) Absolute Income Fund, L.P. 2. CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (see instructions) (a)¨ (b)¨ 3. SEC USE ONLY 4. CITIZENSHIP OR PLACE OF ORGANIZATION Cayman Islands NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5. SOLE VOTING POWER 0 6. SHARED VOTING POWER 7. SOLE DISPOSITIVE POWER 0 8. SHARED DISPOSITIVE POWER 9. AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON CHECK IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES (see instructions)¨ PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 5.12% TYPE OF REPORTING PERSON (see instructions) PN CUSIP No. 358453306 13G Page 3 of 7 Pages 1. NAMES OF REPORTING PERSONS I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS (ENTITIES ONLY) Income Fund (GP) Limited 2. CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (see instructions) (a)¨ (b)¨ 3. SEC USE ONLY 4. CITIZENSHIP OR PLACE OF ORGANIZATION Cayman Islands NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5. SOLE VOTING POWER 0 6. SHARED VOTING POWER 7. SOLE DISPOSITIVE POWER 0 8. SHARED DISPOSITIVE POWER 9. AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON CHECK IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES (see instructions)¨ PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 5.12% TYPE OF REPORTING PERSON (see instructions) OO CUSIP No. 358453306 13G Page 4 of 7 Pages 1. NAMES OF REPORTING PERSONS I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS (ENTITIES ONLY) Ben Christian Rispoli 2. CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (see instructions) (a)¨ (b)¨ 3. SEC USE ONLY 4. CITIZENSHIP OR PLACE OF ORGANIZATION Sweden NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5. SOLE VOTING POWER 0 6. SHARED VOTING POWER 7. SOLE DISPOSITIVE POWER 0 8. SHARED DISPOSITIVE POWER 9. AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON CHECK IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES (see instructions)¨ PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 5.12% TYPE OF REPORTING PERSON (see instructions) IN CUSIP No. 358453306 13G Page 5 of 7 Pages Item 1(a). Name of Issuer: FriendFinder Networks Inc. Item 1(b). Address of Issuer’s Principal Executive Offices: 6800 Broken Sound Parkway Boca Raton, Florida 33487 Item 2(a). Name of Persons Filing: Absolute Income Fund, L.P. Income Fund (GP) Limited Ben Christian Rispoli Item 2(b). Address of the Principal Office or, if none, residence: Absolute Income Fund, L.P. Governor’s Square, Suite 4-213-4 Grand Cayman KY1-1206 Cayman Islands Income Fund (GP) Limited Governor’s Square, Suite 4-213-4 Grand Cayman KY1-1206 Cayman Islands Ben Christian Rispoli 27 boul. Albert 1 98000 Monaco Principality of Monaco Item 2(c). Citizenship: Absolute Income Fund, L.P. – Cayman Islands Income Fund (GP) Limited – Cayman Islands Ben Christian Rispoli – Sweden Item 2(d). Title of Class of Securities: Common Stock, par value $0.001 per share Item 2(e). CUSIP Number: CUSIP No. 358453306 13G Page 6 of 7 Pages Item 3.If this statement is filed pursuant to §§240.13d-1(b) or 240.13d-2(b) or (c), check whether the person filing is a: (a) ¨ Broker or dealer registered under section 15 of the Act (15 U.S.C. 78o). (b) ¨ Bank as defined in section 3(a)(6) of the Act (15 U.S.C. 78c). (c) ¨ Insurance company as defined in section 3(a)(19) of the Act (15 U.S.C. 78c). (d) ¨ Investment company registered under section 8 of the Investment Company Act of 1940 (15 U.S.C. 80a-8). (e) ¨ An investment adviser in accordance with §240.13d-1(b)(1)(ii)(E); (f) ¨ An employee benefit plan or endowment fund in accordance with §240.13d-1(b)(1)(ii)(F); (g) ¨ A parent holding company or control person in accordance with §240.13d-1(b)(1)(ii)(G); (h) ¨ A savings associations as defined in Section 3(b) of the Federal Deposit Insurance Act (12 U.S.C. 1813); (i) ¨ A church plan that is excluded from the definition of an investment company under section 3(c)(14) of the Investment Company Act of 1940 (15 U.S.C. 80a-3); (j) ¨ Group, in accordance with §240.13d-1(b)(1)(ii)(J). Item 4.Ownership. (a) Amount beneficially owned:1,666,972 (b) Percent of class:5.12% (c) Number of shares as to which the person has: (i) Sole power to vote or to direct the vote0 (ii) Shared power to vote or to direct the vote1,666,972 (iii) Sole power to dispose or to direct the disposition of0 (iv) Shared power to dispose or to direct the disposition of1,666,972 Item 5.Ownership of Five Percent or Less of a Class. Not applicable. Item 6.Ownership of More than Five Percent on Behalf of Another Person. Not applicable. Item 7.Identification and Classification of the Subsidiary Which Acquired the Security Being Reported on By the Parent Holding Company. Not applicable. CUSIP No. 358453306 13G Page 7 of 7 Pages Item 8.Identification and Classification of Members of the Group. Not applicable. Item 9.Notice of Dissolution of Group. Not applicable. Item 10.Certification. By signing below I certify that, to the best of my knowledge and belief, the securities referred to above were not acquired and are not held for the purpose of or with the effect of changing or influencing the control of the issuer of the securities and were not acquired and are not held in connection with or as a participant in any transaction having that purpose or effect. SIGNATURES After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. Date: November 16, 2012 ABSOLUTE INCOME FUND, L.P. By: Income Fund (GP) Limited Its: General Partner By: /s/ Ben Christian Rispoli Its: Director INCOME FUND (GP) LIMITED By: /s/ Ben Christian Rispoli Its: Director /s/ Ben Christian Rispoli
